Title: To Thomas Jefferson from Charles Bellini, [ca. August 1785]
From: Bellini, Carlo (Charles)
To: Jefferson, Thomas


[ca. Aug. 1785.] Persuaded that whatever office TJ should hold, he would wish to be no “other than Thomas Jefferson,” Bellini does not use an honorific in addressing him, for “to pay compliments to a philosopher of your dignity, would be equal to blasphemy.”
Acknowledges TJ’s letter from Annapolis of 8 May 1784, which he found so comforting and encouraging at the time of his wife’s illness: “just your name, written by your own hand now and then will sustain my waning philosophy.” Encloses a packet of letters for Mazzei who instructed when he left America that his letters should be sent to TJ. Sends his compliments to Martha Jefferson, William Short, and the Marquis de Chastellux.
